Title: State of the Arms Accoutrements & Ammunition in Lt. Colo. Hamiltons Battalion of Light Infantry, 24 September 1781
From: Hamilton, Alexander
To: 


September 24th 1781


  
  Musquetts
  Swords
  Bayonets
  Cartridge
    Boxes
  Gun Slings
  Gun Worms
  Screw Drivers
  Brushes and
    Prickers
  Drums
  Fifes
  Flints
  Cartridges


  Good
  230
  2
  232
  238
  114
  10
  18
  10
  2
  2
  577
  8688


  Bad
  7
  
  5
  
  3
  
  
  
  1
  
  10
  200


  Wanting
  1
  9
  1
  
  121
  23
  220
  228
  1
  2
  127
  632


  Total
  238
  11
  238
  238
  238
  33
  238
  238
  4
  4
  724
  9220


Ale HamiltonLt Col Comt
